IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


LATONA TRUCKING, INC.                  : No. 319 MAL 2014
                                       :
                                       :
             v.                        : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
BILL GOODWIN CONSTRUCTION CO.          :
AND WONDRA CONSTRUCTION, INC.          :
                                       :
                                       :
PETITION OF: THE DIME BANK,            :
INTERVERNOR                            :


                                    ORDER


PER CURIAM

     AND NOW, this 21st day of October, 2014, the Petition for Allowance of Appeal

is DENIED.